Citation Nr: 1225782	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart condition (claimed as heart murmur and mitral valve prolapse), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and O.K.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985, from February 1991 to April 1991 (unverified), from June 1995 to September 1995, and from January 2003 to September 2003, with additional service in the Army Reserve, to include a period of active duty commencing in August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a heart murmur.  

In August 2007, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge. 

In December 2007, the Board remanded this case for further evidentiary development, to include verifying all periods of the Veteran's reserve and active service; obtaining all available service personnel and service medical records for the Veteran; and referring this case to a VA examiner for an opinion as to whether a currently diagnosed heart murmur was aggravated by service.  When the case was returned to the Board, however, the Board essentially concluded that there had not been substantial compliance with the remand directives of December 2007, necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2010, the Board again remanded this case for further development, to include providing VCAA notice and development regarding the Veteran's claim for secondary service connection for a heart murmur; attempting to obtain outstanding service treatment records to include Army Reserve service treatment records, noting that records from January 1982 to January 1985 and June 1995 to September 1995 are not yet of record; attempting to obtain verification of the specific dates the Veteran served on active duty for training in the Army Reserve between 1989 and 1999; and sending the case for supplemental VA opinions as to whether it is at least as likely as not that a currently diagnosed heart murmur was incurred in or aggravated during a period of qualifying service and whether it is at least as likely as not that the Veteran's heart murmur is proximately due to, the result of, or permanently aggravated by service-connected PTSD with major depressive disorder.  Although all periods of service were not verified and all service records were not obtained, the Board finds that VA has made sufficient attempts to do this and the Veteran has been notified of such.  In addition, a supplemental VA opinion was obtained.  The Board concludes that there has been substantial compliance with the remand directives of December 2010.  Stegall v. West, supra. 


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has a heart condition, to include heart murmur and mitral valve prolapse, that is related to a qualifying period of service or to a service-connected disability; rather, her heart murmur and mitral valve prolapse preexisted a period of active service in 2003, and the preponderance of the evidence is against a finding that her heart murmur and mitral valve prolapse increased in severity in service.


CONCLUSION OF LAW

A heart condition, to include heart murmur and mitral valve prolapse, was not incurred in or aggravated by a qualifying period of service, and is not due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2004, January 2008, and in March 2011, that fully addressed the notice elements and the April 2004 letter was sent prior to the initial RO decision in this matter.  These letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board also notes that in the January 2008 and March 2011 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to her.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  To the extent possible, the RO/AMC have obtained all identified and feasibly available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs) and service personnel records for the Veteran, and verification of additional periods of active duty and/or active duty for training, the record reflects that there are clearly missing records and documentation.  The RO and AMC made multiple attempts to obtain such records/documents, including seeking help from the Veteran, but, as shown in the record, and detailed in the AMC's memorandum regarding a formal finding of the unavailability of such records, such records, to specifically include STRs from January 1982 to January 1985 and from June 1995 to September 1995, are not available.  In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, as explained below, the Veteran's report of having various heart-related symptoms including shortness of breath, palpitations, and chest pain in service are accepted, however, the claim has been denied because the record lacks competent medical evidence linking a current heart condition (either heart murmur or mitral valve prolapsed) to service or to a service-connected disability.  

Further, with regard to the duty to assist, the record reflects that the Veteran underwent a VA examination in July 2010, and a supplemental VA opinion was obtained in May 2011.  The Board notes that both the VA examination in 2010 and the addendum from 2011 included a review of the claims folder and a history obtained from the Veteran, and examination findings (from 2010) were reported, along with diagnoses/opinions, which were supported in the record.  Thus, the Board finds that the VA examination report and addendum report are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that on an enlistment examination in January 1982, the Veteran's heart was clinically evaluated as normal.  On a Health Questionnaire for Dental Treatment, signed by the Veteran in August 1983 and February 1991, there was a check mark (undated) indicating that she had a heart murmur.  On a treatment record dated in March 1991, the Veteran complained of common flu symptoms, including chest pain.  Objective examination of the heart revealed an NSR (normal sinus rhythm) without murmur.  On a Report of Medical History prepared in conjunction with an examination for the Army Reserve, dated April 4, 1999, the Veteran responded "yes" to having or having had a heart murmur.  The reviewing physician made a notation of heart murmur by history.  On the Report of Medical Examination dated in April 1999, it was noted that the Veteran had a systolic heart murmur, grade III/IV, consistent with a mitral valve prolapse.  It was noted that the documented mitral valve prolapse warranted antibiotics prior to surgery, and that she had a record of this in the service record.  She was also referred for a cardiology consultation in April 1999, and it was noted that she had a history of mitral valve prolapse and was taking antibiotics for prophylaxis.  Included with her STRs is a report of a physical examination in December 2000, at which time the Veteran underwent an annual pap test, and it was noted that examination of her heart was within normal limits. 

STRs further show that on a Report of Medical History dated in July 2002, the Veteran responded "yes" to having or having had palpitation, pounding heart, or abnormal heart beat, and heart trouble or murmur.  On a Report of Medical Examination dated in July 2002, the clinical evaluation of her heart was normal, and she was found to be not qualified for service.  An ECG dated in July 2002 was reported to be normal.  On a post-deployment health assessment dated in August 2003, the Veteran reported she had chest pain or pressure during the deployment and at the present time.  On a health care providers review, dated in August 2003, the Veteran's current health was reported to be "poor".  On a Report of Medical History, dated in August 2003, she responded "yes" to having or having had palpitation, pounding heart, or abnormal heart beat; heart trouble or murmur; and pain or pressure in the chest.  The examiner noted that she had constant pains in the chest, in the last four months, that was sometimes sharp and steady; that she had palpitation or abnormal heart beat due to murmur; and that she had a heart murmur.  On a Report of Medical Examination dated in August 2003, the clinical evaluation of her heart was normal, and she was found to be qualified for service.  In August 2003, she underwent an exercise treadmill stress test and the overall impression was normal stress test.  In a treatment records from Winn Army Community Hospital, it was noted that the Veteran was seen for complaints of chest pain, which she had off and on for some time.  Examination showed a heart murmur, which was noted to be probable mild MR (mitral regurgitation).  

A DD Form 214, for the Veteran's period of service from January 1982 to January 1985, showed that she had three years of active service that period.

A DD Form 214, for the Veteran's period of service from June to September 1995, showed that her total prior active service was three years, two months, and 29 days.   However, a summary of the Veteran's retirement points suggests that the unverified period of service from February 1991 to April 1991 was a period of active duty for training as from January 18, 1991 to January 17, 1992, the Veteran earned 20 inactive duty points, and 22 active duty points.  

VA treatment records showed that in November 2003, the Veteran underwent an annual women's wellness examination, and on objective examination of the heart, it was noted that she had no murmur.

Received from the Veteran in April 2004, was an Application for Compensation and/or Pension (VA Form 21-526) in which she indicated that she was currently assigned to an active reserve unit, 427th Med Log Bn, Fort Gillem, Georgia.  She indicated she first entered active serve in January 1982 at Fort Jackson, and left this period of active service in January 1985.  She indicated she entered her second period of active service in February 1991 at Fort Gordon, and left in April 1991.  With regard to the disabilities she was claiming, the Veteran listed several, including "heart murmur", for which she wrote "cannot remember" as to when this was treated, and she also indicated "no treatment at this time".  

On a VA examination in June 2004, in the specific history for the Veteran's heart murmur, it was noted that her heart murmur had existed for 18 years, and that she reported experiencing shortness of breath, dizziness, and fatigue as a result of this heart condition, and that these symptoms described occurred intermittently, as often as once or twice a day, with each occurrence lasting five minutes.  She indicated having several attacks within the past year, and that during these flare-ups her ability to perform daily functions was limited because of shortness of breath, chest discomfort, and fatigue.  It was noted that she was not receiving any treatment for her condition, and there was no functional impairment resulting from this condition, and she had not lost any time from work due to this condition.  She underwent an ECG and echocardiogram in conjunction with the VA examination.  The ECG was within normal limits, and the echocardiogram showed mitral valve prolapse and aortic sclerosis without stenosis.  The diagnosis for her claimed condition of heart murmur was noted to be mitral valve prolapse.  The examiner indicated that the subjective factors were the history of heart murmur, and the objective factors were the physical examination which revealed a mid-systolic click, with a soft systolic murmur in the heart, and the echo findings.

VA treatment records showed that in July 2004, the Veteran was seen for a physical examination prior to surgery, and cardiovascular examination revealed a III/VI systolic murmur.  Her pre-operative assessment included arrhythmia, valvular disease, circulation problems, and mitral valve prolapse. 

Received from the Veteran, in December 2004, was a statement (VA Form 21-4138) in which she requested that action be taken to request service medical records covering her period of service from January 1982 through January 1985, as her "mitral valve condition began during that period of service".  

In a letter dated in January 2005, the RO sent a letter to "146 TC DET AIR TER MV CTRL 1R" in Orlando, Florida.  The RO noted having information that the Veteran was or had been assigned to this unit, and the RO requested copies of the Veteran's service records.

VA treatment records showed that in March 2005 the Veteran underwent an echocardiogram, and she was notified that her echocardiogram showed her heart was functioning well, but she did have two valves that had mild leakage which caused her heart murmur.  It was noted that this was "nothing to be concerned about", but that she would need antibiotics prior to dental procedures in the future.

In August 2007, the Veteran testified that her heart murmur caused her heart to "race".  She testified she did not take any medication for her heart, but had to take "premeds" before dental work or medical surgeries.  She claimed that her doctor told her the murmur would continue, but he was not sure if it would worsen or how it would be in the future, but that if it worsened, she would have to take medication.  

In December 2007, the Board remanded this matter to the RO, via the AMC (Appeals Management Center), for further evidentiary development, to include verification of the Veteran's periods of reserve and active service, and obtaining all available related service personnel and service medical records for the Veteran.  

In response to the AMC's request for the Veteran's entire personnel file, in October 2008, the National Personnel Record Center (NPRC) indicated "all DPRIS images related to your request code have been provided".

In a letter dated in January 2009, to the U.S. Army Reserve Personnel Center, the AMC requested copies of any service records for the Veteran, as well as any information regarding verification of the Veteran's reserve and active service, which dates were active duty, active duty for training, and/or inactive duty for training; and the character of service for any period of active duty.  This letter was received back from the U.S. Army Reserve Personnel Center, in February 2009, along with copies of records for the Veteran.  

In a chronological statement of retirement points, dated in February 2009, from the U.S Army Reserve Personnel Command, it was noted, that, aside from the Veteran's period of active service from 1982 to 1985, she earned 7 points for active duty for training in 1989, and aside from a period of active duty in 1995, she earned between 12 to 24 points for active duty for training per year in the 1990s.

In December 2009, the AMC submitted an online request to DPRIS (Defense Personnel Records Information Retrieval System) in order to obtain the following documents for the Veteran:  DD214, "Discharge/Separation/Ret", "Chron Assignment History", "Orders/Endorsements", and "Commendatory Items". 

In December 2009, the AMC sent a fax to the U.S. Army Human Resource Command, notifying that they had previously requested copies of the Veteran's service personnel records, however, they did not receive any records that pertained to her unit of assignment, DA Form 20, etc.  The AMC indicated they were now requesting a copy of any available service personnel records for the Veteran.   

In December 2009, the AMC sent an email to the VA Records Management Center (RMC), requesting STRs for the Veteran for the period from January 2003 through September 2003.  The RMC sent a response in December 2009 indicating that they had conducted several searches of their facility and were unable to locate the STRs that were requested.  The RMC indicated they had "flagged" their filing system to show the AMC's interest in the event the record is found in the future, and that if the STRs are located in the future, they would immediately be sent to the AMC. 

In an undated print out from DPRIS, a response was received noting that for this Veteran "[f]ollow up messaging was not available with the Army" and that if further assistance was required, an email should be sent to, regarding Army Reserves and Army Veterans, to:  perms.records@conus.army.mil. 

In January 2010, and again in February 2010, the AMC sent an email to perms.records@conus.army.mil, in order to obtain additional service personnel records for the Veteran, from the PERMS (Personnel Electronic Records Management System).

On VA examination in July 2010, the Veteran reported intermittent episodes of palpitations, which began during basic training in 1982, but stated that she did not seek medical evaluation.  She noted symptoms of dyspnea with running, chest pain, and palpitations while she was at Fort Hood in 1982, but does not recall if she was evaluated.  She claimed she was first told she had a heart murmur in the late 1980s, but did not recall the specific date.  She reported noting intermittent episodes of palpitations with skipped heart beats several times a week, and she stated that the symptoms lasted for a few minutes and resolved with resting and when she calmed down.  The assessment was that she had a heart murmur on examination related to mitral valve prolapse, with mild mitral regurgitation, and review of the medical records showed that the Veteran had a heart murmur noted on her examination in April 1999, which was consistent with mitral valve prolapse.  She had an echocardiogram in May 2004 which showed aortic sclerosis and mitral valve prolapse, and an echocardiogram in March 2005 showed that the mitral valve was myxomatous, and leaflets were thickened with mild mitral regurgitation and tricuspid regurgitation.  Her current echocardiogram showed normal ejection fraction; that the mitral valve was thickened without clear evidence of prolapse; and mild mitral and tricuspid regurgitation.  The examiner opined that the echocardiogram findings were suggestive of worsening of the mitral valve prolapse or mitral regurgitation.  The examiner also opined that the Veteran's heart murmur was less likely as not aggravated by her military service.

In December 2010, the Board again remanded this matter to the AMC, to provide VCAA notification regarding the secondary service connection claim; to attempt to obtain additional service records for the Veteran, to specifically include STRs for the periods January 1982 to January 1985 and June 1995 to September 1995; and to attempt verification of the dates the Veteran served on active duty for training during and between the years 1989 to 1999.

In March 2011, the AMC sent an email to the VA Records Management Center (RMC), requesting STRs for the Veteran for her Army Reserve service for the periods from January 1982 to January 1985 and from June 1995 to September 1995.  The RMC sent a response in March 2011, indicating that they had conducted several searches of their facility and were unable to locate the STRs that were requested.  The RMC indicated they had "flagged" their filing system to show the AMC's interest, in the event the record is found in the future, and that if the STRs are located in the future, they would immediately be sent to the AMC. 

In April 2011, the NPRC, in response to the AMC's request for the specific dates the Veteran served on active duty for training in the Army Reserve between 1989 and 1999, indicated that there were no records at "Code 13" for the Veteran, and it was suggested that the AMC "use DPRIS web to obtain information from official military personnel folders in the custody of the Department of Defense".  

In April 2011, the AMC submitted an online request to DPRIS in order to obtain documents for the Veteran from the following groups:  service computation and professional history.  

On a VA examination addendum in May 2011, the VA examiner was asked to address two specific questions:  (1) state, based on the available evidence, whether it is at least as likely as not that a currently diagnosed heart murmur was incurred in or aggravated during a period of qualifying service (active duty or active duty for training); and (2) state whether it is at least as likely as not that the Veteran's heart murmur is proximately due to, the result of, or permanently aggravated by service-connected PTSD with major depressive disorder.  

In response to the first question, the VA examiner in May 2011 noted that the Veteran had a normal cardiac examination at enlistment in 1982, and that the service treatment records (STRs) from January 1982 to January 1985 and from June 1995 to September 1995 were not available for review.  The first documentation of a heart murmur was noted on the Army Reserves physical examination on April 6, 1999, when the Veteran reported a history of heart murmur.  The examiner indicated that given that the STRs for active duty from 1982 to 1985 were not available for review, the examiner was unable to determine if the Veteran's heart murmur was incurred in service without resorting to mere speculation.  The examiner noted that the Veteran's current echocardiogram findings were not suggestive of worsening of the mitral valve prolapsed or mitral regurgitation, and that the medical records in her claims file did not support worsening of her underlying heart murmur.  The examiner opined that the Veteran's heart murmur was less likely as not aggravated by her military service.  With regard to the second question, the examiner opined that there was no causational link between the Veteran's PTSD with depression and valvular heart disease or heart murmur, and also opined that the Veteran's heart murmur was less likely as not due to or a result of her service-connected PTSD with major depressive disorder.  The examiner further found that there was no evidence to suggest any aggravation of valvular heart disease and opined that the Veteran's heart murmur was, therefore, less likely as not permanently aggravated by her service-connected PTSD with depression.  The examiner also noted that at the July 2010 VA examination, the Veteran reported intermittent episodes of palpitations, which began during basic training in 1982; dyspnea, chest pain, and palpitations in 1983; and first being notified of having a heart murmur in the late 1980s, but not recalling a specific date.  The VA examiner noted that there were no medical records available for review which might document the Veteran's reported symptoms or pertaining to her diagnosis of heart murmur in the 1980s, and therefore, the examiner was unable to address that issue.

In a June 2011 Report of Contact (VA Form 21-0820), it was noted that the AMC called the Veteran to determine if she was still in the Army Reserve, and if so, or if she left within the last two years, whether her Reserve unit may have her STRs for 1982-1985 and part of 1986.  The Veteran indicated her Reserve unit had been abolished.  The AMC discussed with the Veteran the records they were searching for, and the Veteran indicated she wanted to call someone first regarding this, and then get back to the AMC.  She also indicated she was asleep and on medications.  The AMC left their number and the Veteran indicated she would call back.  In July 2011, the AMC called her back and left messages for the Veteran to call back.  

In July 2011, the AMC issued a memorandum regarding their "Formal Finding on the Unavailability of Service Treatment and Personnel Records", detailing the efforts taken to obtain the Veteran's STRs, and concluding that the Veteran's STRs for her second period of service with the "USMC" were unavailable for review.  (The Board presumes that USMC is a typographical error, as the record reflects the Veteran's had only been a member of the Army and Army Reserve.)  The AMC also concluded that all procedures to obtain STRs for the Veteran had been correctly followed, and that evidence of written efforts to obtain the records was in the file, and that all efforts to obtain the needed information had been exhausted and further attempts would be futile.  The AMC concluded that based on these facts, the records were not available.    

Analysis

1. Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Certain diseases, to include endocarditis (this term covers all forms of valvular heart disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  However, VA will not concede that a non- service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,74  (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b)). To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153. 

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty in the Armed Forces performed National Guard members for training purposes under 32 U.S.C.A §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2010).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, with respect any reserve service of the Veteran, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ADT, or an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ADT or IADT.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ADT and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service, and claimant does not achieve veteran status). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

2. Discussion

As a preliminary matter, the Board notes that herein, we refer to the condition on appeal as a "heart condition", as the medical evidence of record suggests that the Veteran's mitral valve prolapse or heart valve leakage has, at least at some point, caused her heart murmur.

The Veteran essentially contends she has a heart murmur and mitral valve prolapse that were incurred during a period of active service in the 1980s.  She has alternatively contended her heart murmur is related to her now service-connected PTSD.  The record suggests that her heart murmur and mitral valve prolapse preexisted her verified period of active duty service (in 2003).  

The record reflects the Veteran does have current disability, as there is competent medical evidence showing diagnoses of heart murmur and mitral valve prolapse.  

STRs show that the Veteran's mitral valve prolapse was first noted in April 1999, but there is evidence suggesting that her heart murmur may have been present prior to that date.  While the dental health questionnaire form shows the Veteran signed in 1983 and 1991, and that there was a check mark indicating she had a heart murmur, there was no indication as to what date that check was made.  However, is appears from the dental records that the Veteran was prescribed amoxicillin in April 1991 prior to dental treatment.  The documented dental treatment prior to that date does not indicate that any prophylactic treatment was provided the Veteran prior to any dental treatment.  Of note is that STRs show that in March 1991, the Veteran was seen for bronchitis, and at that time examination of her heart showed no murmurs.  Thus, it appears that as of April 1991, the Veteran had a history of a heart murmur, whereas her mitral valve prolapse was first noted in 1999.  The evidence of record, therefore shows that her heart murmur and mitral valve prolapse were noted during dental treatment in April 1991, and thus, they preexisted her period of active duty from January 2003 to September 2003.  

With regard to service incurrence, the Board notes that the Veteran had made different contentions in this regard.  In December 2004, she contended that her mitral valve prolapse began during a period of active duty service from 1982 through 1985.  On a VA examination in 2004, it was noted that her heart murmur exited for 18 years, and that she reported experiencing shortness of breath, dizziness, and fatigue as a result of her heart condition.  On the VA examination in 2010, however, she reported having palpitations in 1982 and dyspnea with running, chest pain, and palpitations in 1983, but could not remember if she was evaluated.  She was reportedly first told she had a heart murmur in the late 1980s, but did not recall the date.  And, as noted it appears that as of April 1991, the Veteran was aware that she had a heart murmur although as noted above, it does not appear that this diagnosis was made while the Veteran was on active duty, and since her dates of ADT between February 1991 and April 1991 are unable to be determined, the evidence of record preponderates against a finding that her heart murmur and mitral valve prolapse had an onset during a period of qualifying service.  It is clear however, that her heart murmur and mitral valve prolapse preexisted her period of active duty service from January to September 2003.

Therefore, an initial determination must be made as to whether the Veteran's heart condition (heart murmur and mitral valve prolapse) which was not shown during active service from 1982 to 1985, but which was diagnosed as of 1991 (at least as to the murmur) was aggravated during service, and if not, a determination must be made as to whether the Veteran's heart condition was aggravated by the service-connected PTSD.  Parenthetically, the Board is unable to address the period of service in 1995 as no pertinent records are available. 

Having duly established that the Veteran's heart murmur and mitral valve prolapse preexisted service, the Board will discuss whether her heart condition was aggravated during service.  Review of the record, however, does not support a finding that her heart murmur and mitral valve prolapse were aggravated during service.  In that regard, the Board notes that post-active duty service testing, including an stress test in August 2003, which was normal, and an echocardiogram in March 2005 showed her heart was functioning well, with mild two valves causing mild leakage which caused a heart murmur.  While she complained of a heart murmur in January 2003, and an August 2003 examination showed she had a heart murmur, this alone does not show aggravation of her heart murmur.  Further, on the VA examination in June 2004, the examiner noted that she had no functional impairment resulting from her heart murmur, and that the diagnosis for her claimed condition of heart murmur was mitral valve prolapse.  The VA examiner in July 2010, opined that her heart murmur was less likely as not aggravated by military service.  In 2011, the VA examiner cited to the Veteran's current echocardiogram findings and the medical records in the claims folder, and opined that the Veteran's heart murmur was less likely as not aggravated by service.  The Board finds that in considering the opinion rendered by the VA examiner in 2011, the answer to the question of whether the Veteran's heart condition was aggravated during service ends there.  There is probative and persuasive medical evidence speaking to the issue of whether the Veteran's preexisting heart murmur and mitral valve prolapse were aggravated during active duty service.  Specifically the May 2011 VA opinion is found to be persuasive, as it was based upon review of the Veteran's records and was supported by specific rationale.  

The Board acknowledges that the May 2011 VA physician's opinion regarding whether the Veteran's heart murmur and/or mitral valve prolapse might be related to service on an incurrence basis was not clear and unequivocal.  In that regard, the VA physician noted that without STRs from January 1982 to January 1985 and from June to September 1995, the examiner was unable to determine if the Veteran's heart murmur was incurred in service without resorting to mere speculation.  The Board also notes that in May 2011, the VA examiner indicated that because there were no medical records documenting the Veteran's reported symptoms or pertaining to a diagnosis of heart murmur in the 1980s, the examiner was unable to address that issue.  The Board notes that lack of treatment for a medical condition is not fatal to the claim, and that competent and credible assertions of continuity of symptoms made by the Veteran would be sufficient to account for this period of time.  The Veteran, as a layperson, is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470.  The problem, however, is that while the Veteran's report of various symptoms during her first period of active service, from 1982 through 1985, included dyspnea, chest pain, and palpitations, there is no competent medical evidence of record linking any such symptoms to service.  While lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the etiology of heart symptoms or disability would be subject to lay diagnosis.  Jandreau v. Nicholson, supra.  Her lay statements are not considered competent or probative evidence of whether her heart condition may have been aggravated during service.  As noted above, the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  Espiritu v. Derwinski, supra.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether she had a heart murmur or mitral valve prolapse, related to symptoms she experience in service, or that any such heart condition worsened during service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  Buchanan v. Nicholson, supra.  

After a review of the evidence, the Board concludes that the Veteran's heart murmur and mitral valve prolapse preexisted her period of active service in 2003, and clearly and unmistakably underwent no permanent increase (aggravation) during this period of ,service.  In sum, there is no support for a grant of service connection for a heart condition, to include heart murmur or mitral valve prolapse, based on aggravation of a preexisting disability. 

The next question to be resolved then is whether the Veteran's heart condition is causally related to the service-connected PTSD with depression, on an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, the Board notes that the VA examiner in 2011 addressed the question of aggravation, and opined that there was no causational link between the Veteran's PTSD with depression and vavular heart disease or heart murmur and no evidence to suggestion any aggravation.  Although the VA examiner's opinion in 2011 is not perfect, the opinion is probative of the issue of whether the Veteran's heart condition may be attributable to her service-connected PTSD with depression, included a review of the claims folder, and provided an explanation (albeit brief) for the opinion.  Moreover, a review of the record shows no competent medical evidence to the contrary. 

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Where, as here, the Veteran's heart murmur and mitral valve prolapse have not been shown by the evidence of record to have had an onset in service, and have not been shown by objective medical evidence to have been worsened or aggravated during a period of active service, or by her service-connected PTSD with depression, there is in essence no objective support within the record for the Veteran's contentions.  Although the Veteran is certainly capable of describing the history in this case as well as her ongoing heart symptoms after service, her statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  Espiritu v. Derwinski, supra.  The considered opinions of a layperson cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of the VA physician, as based on and supported by a medically informed review of the evidentiary record. The Board therefore finds that in this case the objective medical evidence outweigh the opinions, though sincere, of the Veteran. 

With consideration of the record, the Board finds the preponderance of the evidence is against the claim of service connection for a heart condition, to include heart murmur and mitral valve prolapse, on both a direct basis (as a condition that was incurred in or was aggravated by active service) and as secondary to the service-connected PTSD.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a heart condition, to include heart murmur and mitral valve prolapse, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


